Citation Nr: 0529231	
Decision Date: 11/01/05    Archive Date: 11/14/05

DOCKET NO.  04-03 198A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which granted service connection 
for bilateral hearing loss and assigned a noncompensable 
evaluation effective from December 23, 1997.  The veteran, 
who had active service from April 1966 to January 1970, 
appealed that decision to BVA, and the case was referred to 
the Board for appellate review.

The Board observes that the veteran originally filed his 
claim with the RO in Detroit, Michigan.  The case was 
subsequently transferred to the jurisdiction of the RO in 
Pittsburgh, Pennsylvania, which issued the May 2002 and March 
2003 rating decisions and the January 2004 Statement the 
Case.  The case was then transferred back to the jurisdiction 
of the RO in Detroit, Michigan, which certified the veteran's 
appeal to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran manifests Level II hearing in both his right 
and left ears.  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159, 
4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  At the outset, the Board notes that 
increased ratings claims are generally considered to be 
"downstream" issues from the original grants of service 
connection.  VA's General Counsel promulgated an advisory 
opinion holding that separate notice of the VA's duty to 
assist the veteran and of his concomitant responsibilities in 
the development of his claims involving such downstream 
issues is not required when the veteran was provided adequate 
VCAA notice following receipt of the original claim.  
VAOPGCPREC 8-2003.  In this case, however, the veteran was 
not provided with the type of specific notice required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) and Charles 
v. Principi, 16 Vet. App. 370, 374 (2002) prior to the 
Board's grant of service connection in April 2002.  In the 
absence of such prior notice, the Board interprets the 
General Counsel's opinion as requiring notice as to the VA's 
duty to assist the veteran and of his concomitant 
responsibilities in the development of his claim for an 
increased disability rating.

Nevertheless, the Board observes that the record does 
indicate that the appellant had been apprised of what 
evidence would be necessary to substantiate his claim for a 
higher initial evaluation, as well as informed of the 
division of responsibility for obtaining such evidence.  
Collectively, the May 2002 and March 2003 rating decisions, 
as well as the January 2004 Statement of the Case issued in 
connection with the appellant's appeal have notified him of 
the evidence considered, the pertinent laws and regulations, 
including the schedular criteria, and the reason his claim 
was denied.  In addition, letters were sent to the veteran in 
December 2002 and April 2005 that specifically informed him 
of the substance of the VCAA.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) those letters essentially 
satisfied the notice requirements by: (1) Informing the 
appellant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) informing 
the appellant about the information and evidence the VA will 
seek to provide; (3) informing the appellant about the 
information and evidence the claimant was expected to 
provide; and (4) informing the appellant to provide any 
evidence in the appellant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you got pertaining to your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

The Board also acknowledges that the veteran was not 
adequately notified of the VCAA and its provisions until 
after the initial unfavorable decision in this case.  
However, in another case regarding the timing of the VCAA 
notice, the United States Court of Appeals for Veterans 
Claims (Court) has held that in such situations, the 
appellant has a right to a VCAA content-complying notice and 
proper subsequent VA process.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  That notice was provided to the 
appellant in December 2002 and April 2005, and the RO 
subsequently reviewed the appellant's claim and continued the 
denial of the benefit sought on appeal.  

All the VCAA requires is that the duty to notify be satisfied 
and that a claimant is given an opportunity to submit 
information and evidence in support of their claim.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records have been obtained and 
associated with the claims file, as were his VA medical 
records and private medical records.  The veteran was also 
afforded VA examinations in March 1998 and February 2003, and 
he was provided the opportunity to testify at a hearing 
before the Board in June 2005.  The Board notes further that 
at a June 2005 personal hearing held before the undersigned, 
the record was held open for a period of 60 days from that 
date pursuant to the veteran's request in order to permit the 
veteran the opportunity to obtain and submit additional 
medical evidence in support of his appeal.  That period has 
now passed and the Board has not received any additional 
evidence from the veteran.  Moreover, the veteran and his 
representative have not made the Board aware of any 
additional, relevant evidence that needs to be obtained prior 
to appellate review.  

Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained.  Simply put, the record is complete 
and the case is ready for appellate review.  


Background and Evidence

In an April 2002 decision, the Board determined that the 
veteran was entitled to service connection for bilateral 
hearing loss.  A rating decision dated in May 2002 
effectuated the grant of service connection and assigned a 
noncompensable evaluation effective from December 23, 1997.  
That determination was based on the findings of a VA 
examination performed in March 1998.  The veteran submitted a 
notice of disagreement in September 2002, and a March 2003 
rating decision continued the noncompensable evaluation.  
During the pendency of the appeal, the veteran's 
noncompensable evaluation has remained in effect until the 
present time.  

The veteran was provided a VA examination in March 1998, and 
on the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
35
45
50
LEFT
20
35
40
45
55

His average puretone threshold was 40 decibels in his right 
ear and 44 in his left ear.  Speech audiometry revealed 
speech recognition ability of 84 percent in the right ear and 
88 percent in the left ear.  It was also noted that the 
veteran had hearing within normal limits at 250 and 500 
Hertz, but then sloped to a moderate high frequency 
sensorineural hearing loss bilaterally.  

Private medical records dated in March 1999 indicate that the 
veteran had a basic evaluation during which he complained of 
having longstanding hearing loss that had worsened during the 
previous two years.  Speech audiometry revealed speech 
recognition of 96 percent in both ears; however, those 
percentages decreased to 60 percent bilaterally when he was 
tested with noise.  In fact, the audiologist indicated that 
the veteran's speech discrimination was excellent bilaterally 
in the quiet, but noted that that it was poor in a +5 signal-
to-noise ratio.  An audiogram was included; however, the 
report did not provide an interpretation of the audiometric 
readings contained on the graph.    

Joseph B. Giletto, M.D. submitted a letter in April 1999 in 
which he reviewed and summarized the findings of the 
veteran's March 1999 visit.  He indicated that the veteran's 
hearing was compromised to the point that he had to ask 
people sitting across from him to repeat themselves several 
times so he could understand what was being said.  Dr. 
Giletto also stated that background noise greatly compromised 
the veteran's ability to understand what was being said to 
him.  It was further noted that an ears, nose, and throat 
examination was normal.  In particular, his ear canal was 
within normal limits, and his tympanic membrane was healthy 
on visual inspection.

Dr. Giletto submitted another letter in August 2000 in which 
he again reviewed the veteran's March 1999 visit and 
reiterated his observations and findings.

VA medical records dated in September 2002 indicate that the 
veteran had requested hearing aids, which he had not worn 
before.  It was noted that he had difficulty understanding 
soft voices and being in crowds, and audiometric test results 
showed a mild to moderate sensorineural hearing loss.  An 
audiological examination report was included; however, the 
report did not provide an interpretation of the audiometric 
readings contained on the graph.    

The veteran was afforded a VA examination in February 2003 
during which an authorized audiological evaluation was 
performed.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
45
45
50
LEFT
25
45
50
50
60

The average pure tone threshold was 45 decibels in the right 
ear and 51.25 decibels in the left ear, and speech audiometry 
revealed speech recognition ability of 90 percent 
bilaterally.  The veteran was assessed as having a bilateral 
gently sloping essentially symmetrical mild to moderate 
sensorineural hearing loss.

In his June 2005 hearing testimony before the Board, the 
veteran contended that his VA examination was flawed.  In 
this regard, he stated that VA will not perform an 
examination unless a veteran's ears are completely clean, 
which he claimed was abnormal.  He also noted that the 
examination was performed in a soundproof booth without any 
background noise and that the speech recognition portion of 
the examination used only single syllable words.


Law and Analysis

The veteran contends that he is entitled to a higher initial 
evaluation for his bilateral hearing loss.  More 
specifically, he claims that the current evaluation assigned 
for his disorder does not accurately reflect the severity of 
the symptomatology associated with that disability.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
schedule for rating disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions and civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.

After careful consideration of the evidence, any reasonable 
doubt remaining will be resolved in favor of the veteran. 
38 C.F.R. § 4.3.  A veteran's entire history is reviewed when 
making a disability determination, 38 C.F.R. § 4.1, but where 
service connection has already been established, and increase 
in the disability rating is at issue, it is the present level 
of the disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. West, 
12 Vet. App. 119 (1999), the United States Court of Appeals 
for Veterans Claims (Court) discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation may be 
assigned commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1).  

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  Lindenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of 
bilateral hearing loss range from noncompensable to 100 
percent based on an organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing 
threshold, as measured by puretone audiometric tests in the 
frequencies of 1000, 2000, 3000 and 4000 cycles per second.  
The rating schedule establishes 11 auditory acuity Levels 
designated from Level I for essentially normal hearing 
acuity through Level XI for profound deafness.

VA audiological evaluations are conducted using a controlled 
speech discrimination test together with the results of 
puretone audiometry tests.  The vertical line in Table VI 
(printed in 38 C.F.R. § 4.85) represents nine categories of 
the percentage of discrimination based on a controlled speech 
discrimination test.  The horizontal columns in Table VI 
represent 9 categories of decibel loss based on the puretone 
audiometry test.  The numeric designation of impaired hearing 
(Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the puretone decibel loss.  The percentage evaluation is 
found from Table VII (in 38 C.F.R. § 4.85 and the statement 
of the case) by intersecting the vertical column appropriate 
for the numeric designation for the ear having the better 
hearing acuity and the horizontal row appropriate for the 
numeric designation for the level for the ear having the 
poorer hearing acuity.  For example, if the better ear had a 
numeric designation of Level "V" and the poorer ear had a 
numeric designation of Level "VII" the percentage evaluation 
is 30 percent.  See 38 C. F. R. § 4.85.

Regulations also provide that in cases of exceptional hearing 
loss, i.e., when the puretone threshold at each of the four 
specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  38 C.F.R. § 
4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further 
provide that when the puretone threshold is 30 decibels or 
less at 1,000 hertz and 70 decibels or more at 2,000, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
VIa, whichever results in the higher numeral.  That numeral 
will then be evaluated to the next higher Roman numeral.  

At the outset, the Board acknowledges the veteran's 
contention that his VA examination was flawed.  However, the 
evidence of record does not indicate that the results of the 
March 1998 and February 2003 VA examinations are inadequate 
for rating purposes or that they were not conducted in 
compliance with VA regulations.  In fact, the Board notes 
that speech recognition tests should use monosyllabic words 
in a sound-controlled room and that the speech recognition 
score is not intended to simulate real-world performance.  
See The Handbook of Standard Procedures and Best Practices 
for Audiology Compensation and Pension Examinations (Kyle C. 
Dennis, Ph.D. et. al. eds., 2004) available at 
http://vbaw.vba.va.gov/bl/21/rating/Medical/docs/cphandbook.p
df.  Therefore, the Board finds that the March 1998 and 
February 2003 VA examinations are adequate for the purposes 
of this appeal.

When the evidence of record is considered under the laws and 
regulations as set forth above, the Board is of the opinion 
that the veteran is not entitled to a higher initial 
evaluation for his bilateral hearing loss.  The Board 
observes that a private audiological examination performed in 
March 1999 found the veteran to have lower speech recognition 
ability when he was tested with background noise.  However, 
VA regulations require that an examination for hearing 
impairment be conducted by a state-licensed audiologist and 
must include a controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry test.  38 C.F.R. 
§ 4.85.  As previously noted, the speech recognition score is 
not intended to simulate real-world performance, and VA 
audiology examinations should be performed in a sound-
controlled room.  In addition, the March 1999 audiogram 
report did not provide the average puretone thresholds or an 
interpretation of the graph.  Therefore, the audiological 
examination report contained in the veteran's private medical 
records dated in March 1999 cannot be used in deciding the 
claim for a higher initial evaluation for bilateral hearing 
loss.   

The results of both the March 1998 and February 2003 VA 
examinations correspond to Level II hearing for both the 
right and left ears.  When those values are applied to Table 
VII, it is apparent that the currently assigned 
noncompensable evaluation for the veteran's bilateral hearing 
loss is accurate and appropriately reflects his bilateral 
hearing loss under the provisions of 38 C.F.R. § 4.85.

The Board has also considered whether a compensable 
evaluation for bilateral hearing loss is warranted under 
38 C.F.R. § 4.86.  However, the veteran's disability does not 
meet the requirements of 38 C.F.R. § 4.86.   In this regard, 
veteran does not have puretone thresholds of 55 decibels or 
more at frequencies of 1,000, 2,000, 3,000 and 4,000 hertz or 
a puretone threshold of 30 decibels or less at 1,000 hertz 
and 70 decibels or more at 2,000 hertz on any of the 
examinations submitted for consideration.  Furthermore, the 
application of 38 C.F.R. § 4.86 would not yield a higher 
evaluation.  Therefore, the Board finds that the current 
noncompensable evaluation is appropriate and that there is no 
basis for awarding a compensable evaluation at this time.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran, as required by the holding of the United States 
Court of Appeals for Veteran's Claims in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board 
has considered the provisions of 38 C.F.R. § 3.321(b)(1).  In 
this case, however, there has been no showing that the 
veteran's service-connected bilateral hearing loss has caused 
marked interference with employment beyond that contemplated 
by the schedule for rating disabilities, necessitated 
frequent periods of hospitalization, or otherwise renders 
impractical the application of the regular schedular 
standards utilized to evaluate the severity of the veteran's 
disability.  In the absence of such factors, the Board finds 
that the requirements for an extraschedular evaluation for 
the veteran's bilateral hearing loss under the provisions of 
38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).  




ORDER

An initial compensable evaluation for bilateral hearing loss 
is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


